*658MEMORANDUM BY THE COTJRT
The plaintiff claims reimbursement of the cost of policies •of public liability insurance which were carried for the protection against claims for injuries sustained by the public on the work done under a contract with the Government of June 14, 1917. This contract was one of sixteen cantonment contracts of similar form and requirements, except as to the work, and was a contract with similar provisions to that involved in the Mason and Hanger Company case, 56 C. Cls. 238. In the case just mentioned it was made definitely to appear that the taking out of public liability insurance had been approved by the contracting officer. No such -fact appears in the instant case. On the contrary, the contracting officer continually objected to the taking out of public liability insurance and plaintiff was so informed of the fact and continued the policy in force or renewed the same after the ruling by the contracting officer. The plaintiff frankly states that in the instant case there was “no such specific individual approval of the policy in this case as there was in the Mason and Hanger case ” and adds that plaintiff relies on the approval in the Mason and Hanger case as having been intended as an approval of like action under all similar contracts. We think the approval in the Mason and Hanger case was for the purpose of submitting a question to the comptroller. But however this may be, each of these cases must stand upon its own facts. The contract authorizes insurance approved or required by the contracting officer. In the absence of any such requirement or *659any such approval or ratification by the contracting officer designated in this contract the plaintiff: can get no benefit from his action under some other contract and with some other contractor. The plaintiff knew almost from the inception of the work that this insurance would not be authorized. If it proceeded to carry this insurance for its own purposes it can not properly expect reimbursement. The petition is accordingly dismissed.